 1

 2

 3

 4

 5

 6

 7

 8

 9                     UNITED STATES DISTRICT COURT
10                            DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,             Case No. 3:93-cr-00075-HDM
12                                         Case No. 3:17-cv-00158-HDM
                          Plaintiff,
13        v.
                                                      ORDER
14   PAULA ANDREWS,
15                        Defendant.
16

17        Pursuant to the court’s orders staying proceedings on the
18   defendant’s 28 U.S.C § 2255 motion (ECF Nos. 181 & 189), the
19   clerk of court is directed to also stay the associated civil

20   case 3:17-cv-00158-HDM, which is maintained for statistical

21   purposes.

22        IT IS SO ORDERED.

23        DATED: This 9th day of October, 2019.
24

25                                  ____________________________
                                    UNITED STATES DISTRICT JUDGE
26

27

28


                                       1
